 In the Matter of DAVID KAHN,INC.,andLOCAL 22500 OF THE AMERICANFEDERATION OF LABORCase No. R-2446.-Decided May 3, 1941Jurisdiction:fountain pen and mechanical pencil manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition ; dispute as to appropriate unit ; electionnecessary.Unit Appropriate for Collective Bargaining:production employees, includingmachinists, machinists' apprentices, tool and die workers, and, working fore-men, but excluding other supervisory employees, chauffeurs, watchmen, andoffice employees.Spingarn and Sachs,byMr. Samuel Spingarn,of Union City, N. J.,for the Company.Mr. Jacob Friedland,of Jersey City, N. J.; for Local 22500.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 14, 1940, Patent Pen and Pencil Workers Local#22500 of the American Federation of Labor, herein called Local 22500,filed with the Regional Director for the Second Region (New YorkCity) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of David Kahn,Inc.,North Bergen, New Jersey, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On March 21, 1941, the National ,LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National LaborRelationsSeries 2, asamended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On March 24, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and Local31 N. L.R. B., No. 95.-578 DAVID 'KAHN, INC.57922500.Pursuant to the notice, a hearing was held on April 2, 1941,at Jersey City, New Jersey, before Richard J. Hickey, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and Local 22500 were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties. - During the course of the hearing, the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.At the close of the hearing theCompany moved to dismiss the petition on the ground that priorto the hearing Local 22500 had made no demand upon the Companyfor exclusive recognition and that Local' 22500 does not have 'sub-stantialmembership among the employees of the Company. TheTrial Examiner reserved decision on this motion for the Board.Forreasons hereinafter appearing, the motion is hereby denied.-Upon the entire record in the ease, the Board makes the following :FINDINGS OF FACT,1.THE BUSINESSOF THE COMPANYDavid Kahn, Inc., a New Jersey corporation, is engaged in themanufacture, sale, and distribution of fountain pens and mechanicalpencils at a plant in North Bergen, New Jersey.During 1940 theCompany purchased-raw materials, consisting principally of cellu-loid, brass, rubber, steel; and gold pen points, valued at approxi-mately $200,000, of which approximately 40 per cent was obtainedfrom points outside New Jersey.During the same period the Com-pany sold finished products valued at approximately $500,000, ofwhich approximately 95 per cent was shipped to destinations outsidethe State of New Jersey.-The Company admits that it is engaged in commerce within themeaning of the Act.H. THE ORGANIZATION INVOLVEDPatent- Pen and Pencil Workers Local #22500 is a labor organi-zation affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THE QUESTION CONCERNING' REPRESENTATIONLocal 225O was organized during the existence of a,strike amongemployee's of the Company, which began in September 1940 and441843-42-vol 31-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDterminated in November 1940.The Company claims, in support ofits contention that there is no question concerning representation,that prior to the hearing Local 22500 had not requested the Com-pany for exclusive recognition.Local 22500 contends that the Com-pany had refused its request for recognition. In any _ event, at thehearing Local 22500 requested the Company to recognize it as exclu .sive representative of the Company's employees and the Companyrefused this request, challenging the majority representation of theUnion.At the hearing also the Company and Local 22500 madeconflicting contentions concerning the appropriate unit.From a report prepared by the Regional Director and a statementby the Trial Examiner it appears that Local 22500 represents asubstantial number ' of employees in the unit hereinafter found tobe appropriate.''We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE_We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and- obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITLocal 22500 contends that all production employees of the Com-pany, including working foremen, but excluding other 'supervisory,employees, chauffeurs, machinists, machinists' apprentices, tool anddie workers, maintenance employees, watchmen; and office employees,constitute a unit appropriate for the purposes of collective bargain-ing.The Company opposes all of the above exclusions except thoseof supervisory, and office employees.The Company and Local 22500agree, and we find that six named supervisory employees 2 are to be1 The Regional Director's report shows that Local 22500 submitted, in support of itsclaim to represent employees of the Company,, 141 authorization and application cards.The report also stated that the Regional Director was unable to authenticate the signatureson the cards because of the Company's refusal,before the hearing, to submit a pay roll.The authenticity of the cards submitted to the Regional Director was not challengedTheTrial Examiner stated for the record that at the hearing Local 22500 submitted 16 addi-tional cards signed by persons whose names appear on the Company'sMarch 29, 1941, payroll.-There are over 400 employees in the unit hereinafter found to he appropriate2 Julius Kahn, Samuel Kahn, Jr., Mr. Yager, David Kahn, Mr.Williams, and SamuelKahn, Sr DAVID KAHN, INC.581excluded' from the unit and that five named working supervisoryemployees 3 are to be included.The Company employs 50 persons in its machine shop (metal de-partment) including l machinist, 6 machinists' apprentices, and 3tool and die workers.While the latter three groups of employeesmay, as contended by Local 22500, be eligible to join certain craftorganizations affiliated with the American Federation of Labor, thereisno evidence that these employees are members of, or are claimedby any such organizations.These employees are production workersand no persuasive reason has been-advanced for their exclusion froma production unit.We shall include them in the unit.The two chauffeurs and the three watchmen employed by the Com-pany are on the fringe of the production unit.We shall excludethem from the unit as requested by Local 22500.We find that the production employees of the Company, includingmachinists, machinists' apprentices, tool and die workers; and work-ing foremen, but excluding other supervisory employees, chauffeurs,watchmen, and office employees, constitute a unit appropriate 'for thepurposes of collective bargaining, and that said unit will insureemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find- that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.Local 22500 requests that the, pay rollpreceding the strike of September 1940 among the Company's em-ployees be used to determine eligibility.The Company urges thatThe record' shows thatsince the termination of the strike the Company has employed - ap-proximately 50 new persons to handle its increased production.Noof using a current pay roll as determinative of eligibility to partici-pate in an election.We shall, therefore, direct that an election bysecret ballot be held among the employees of the, Company in theunit..hereinabove- found appropriate who were employed during thepay-roll period last preceding the date of -our-Direction of Election,subject to such limitations and additions as are set forth in theDirection.'Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:aRudolph Jindella,Patrick Cuozzo,Eleanor Cibulka,Vila Scullion,and Frederick Erbeck. '582DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of David Kahn, Inc., North Bergen, NewJersey, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production employees of the Company, including machinists,machinists' apprentices, tool and die workers, and working -foremen,but excluding other supervisory employees, chauffeurs, watchmen,and office employees, constitute a unit appropriate for the purposesof collective bargaining. within the meaning of Section 9 (b) of theAct.'DIRECTION OF ELECTIONrBy virtue of and pursuant to the power, vested in the NationalLabor' Relations Board by Section ,9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2,'as amended, it isIherebyDIRECTED that, as part of the investigation authorized by the Board,to ascertain representatives for the purposes of collective bargainingwith David Kahn, Inc., North Bergen, New Jersey, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all production employees of the Company who were employedby said Company during the pay-roll period last preceding the dateof this Direction, including machinists, machinists' apprentices, tooland die workers, working foremen, and employees who did not workduring said pay-roll period because they were ill or on vacation, orin the active military service or training of the United States, ortemporarily laid off, but excluding other supervisory employees,chauffeurs, watchmen, office employees, and any employees who havesince quit or been discharged for cause, to determine whethep. or notthey 'desire to be represented by Patent Pen and Pencil WorkersLocal #22500, affiliated with the American Federation of Labor, forthe purposes of collective bargaining.